Title: To George Washington from Brigadier General Jedediah Huntington, 20 November 1778
From: Huntington, Jedediah
To: Washington, George


  
    Sir,
    Danbury [Conn.] 20th Nov. 8 o’Clock A.m. 1778
  
  I have just recd Your Excellencys Order of Yesterday, from the last situation of the Division it was most convenient for Nixon’s Brigade, who lay in Woodbury, to march by the new Bridge through Newtown, where they halted last Night—I halted the Connecticut Brigades about three Miles North of this Town & came in myself to find a 
    
    
    
    suitable Place for the Whole—the best position, on account of Wood & Forage, seems to be about four miles east of the Town on the Road to Newtown, I shall therefore order on Nixon’s to that place & continue the other two where they lye untill further Orders. I am, with the greatest Respect—Your Excellency’s most Obedt Servant
  
    Jed. Huntington
  
  
If I should be ordered from this Place—Please to remember that one of the Regiments of my Brigade is stationed here, shall they join the Brigade—most Obedt J.H.
  
